Filed 1/14/22 P. v. Grajiola CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F082134
             Plaintiff and Respondent,
                                                                                (Super. Ct. No. F20906032)
                    v.

 ANGEL CRYSTAL GRAJIOLA,                                                                  OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Glenda S.
Allen-Hill, Judge.
         Robert L. Hernandez, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Levy, Acting P. J., Peña, J. and Snauffer, J.
                           STATEMENT OF APPEALABILITY
       This appeal is from a final judgment of conviction and is authorized by Penal
Code section 1237. 1
                               STATEMENT OF THE CASE
       On September 9, 2020,2 the Fresno County District Attorney charged appellant
Angel Crystal Grajiola with felony corporal injury to a spouse (§ 273.5, subd. (f)(1);
count 1) and misdemeanor disobeying a domestic relations court order (§ 273.6,
subd. (a); count 2). Related to count 1, it was also alleged that Grajiola had been
convicted within the previous seven years of another violation of section 273.5,
subdivision (f). The charges included the allegation of a strike prior for violation of
section 243, subdivision (d). (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d), & 667,
subd. (a).)
       On September 10, the court issued a criminal protective order. On September 21,
Grajiola moved to be released from custody with an ankle monitor. Related to this
motion, R.B., Grajiola’s husband (the alleged victim of her crimes), addressed the court
in support of her release from custody and to request that the previously issued protective
order be withdrawn or modified. The court denied Grajiola’s motion for release and
declined to withdraw or modify the protective order.
       On October 8, Grajiola entered into a negotiated plea agreement. Under the terms
of the agreement, she pleaded no contest to count 1 (corporal injury to a spouse) and
admitted the strike allegation. The plea agreement contained a four-year sentencing “lid”
and a promise by the prosecutor to dismiss any remaining counts. Following the entry of
Grajiola’s plea, count 2 of the complaint was dismissed upon the prosecutor’s motion.



       1   Subsequent statutory references are to the Penal Code unless otherwise stated.
       2   All references to dates are to dates in 2020.


                                               2.
       On November 6, Grajiola filed a written motion to strike her prior serious felony
conviction pursuant to People v. Superior Court (Romero) (1996) 13 Cal.4th 497. The
Romero motion was heard and denied on November 9. On the same day, the court
sentenced Grajiola to four years in state prison, consisting of the low term of two years,
doubled because of the strike pursuant to section 667, subdivision (e)(1). She was given
132 days of credit (66 actual plus 66 good time/work time). The court also imposed and
stayed a $300 restitution fine pursuant to section 1202.45, imposed a $40 security fee
pursuant to section 1465.8, and imposed a $30 criminal conviction assessment pursuant
to Government Code section 70373. The court denied her request to stay the fine and
assessment.
       Finally, the court recalled the previously issued criminal protective order and
issued a new order pursuant to section 136.2, subdivision (i)(1). Under the terms of the
protective order, the protected party was Grajiola’s husband. The order prohibited her
from having personal, electronic, telephonic, or written contact with her husband;
prohibited contact between Grajiola and her husband through any third parties (other than
attorneys); required her to remain at least 100 yards away from her husband; and required
her to stay away from her husband’s residence. It is in effect for three years, until
November 9, 2023.
       On December 2, Grajiola filed a notice of appeal.
                                STATEMENT OF FACTS3
       The parties stipulated that there was a factual basis for the plea agreement.
       On September 5, Grajiola had been married to her husband, R.B., for two years.
They have no children in common. At about 10:00 a.m. that day, they were at home
when an argument ensued. Grajiola accused R.B. of cheating on her and began striking



       3   The Statement of Facts is drawn from the probation officer’s report.


                                              3.
him in the head, ultimately landing about 15 blows. R.B. thought that “things would cool
down” if they left the residence, so they left to run errands without further incident.
       Meanwhile, an unknown individual called the police and an officer reported to
R.B.’s residence. The officer spoke with R.B.’s daughter who told them she had heard
Grajiola and R.B. arguing and saw R.B.’s bloody face. The parties were not present, and
the police officer left.
       When Grajiola and R.B. returned to the residence, another argument ensued.
Grajiola struck R.B. in the head eight more times. R.B. tried to leave in his truck, but
Grajiola jumped into the truck bed and refused to get out. R.B. called the police. The
arriving officer found Grajiola standing in the bed of the truck yelling at R.B. The officer
told Grajiola to step out of the vehicle and the parties were separated. The officer
observed that R.B. had lacerations and swelling to his left eye, and lacerations to the
bridge of his nose and his lower lip. R.B. also complained of head pain but declined
medical treatment.
       After being advised of her Miranda4 rights, Grajiola told the police officer she had
been released from the hospital a few days prior and had been staying with R.B. since her
release. She stated many of their arguments become physical but neither of them calls
the police. They had been fighting in the bedroom and at some point, R.B. got on top of
her and she had to fight him off. She said she did not know how R.B. had been injured
because it happened so fast and that she thought the order of protection was for her as the
protected party.
,




       -   Grajiola was arrested, transported, and booked into Fresno County jail.
                              APPELLATE COURT REVIEW
       Grajiola’s appointed appellate counsel has filed an opening brief that summarizes
the pertinent facts, raises no issues, and requests this court to review the record

       4    Miranda v. Arizona (1966) 384 U.S. 436.


                                               4.
independently. (People v. Wende (1979) 25 Cal.3d 436.) The opening brief also includes
the declaration of appellate counsel indicating Grajiola was advised she could file her
own brief with this court. By letter on June 2, 2021, we invited Grajiola to submit
additional briefing. To date, she has not done so.
       Having undertaken an examination of the entire record, we find no evidence of
ineffective assistance of counsel or any other arguable error that would result in a
disposition more favorable to Grajiola.
                                     DISPOSITION
       The judgment is affirmed.




                                             5.